DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-23 are objected to because of the following informalities:  
Claims 2-17, 21-23, line 1, “A condition monitoring device” or “a condition monitoring device” should change to –The condition monitoring device—or –the condition monitoring device--. 
Claims 18-20, line 1, “A system” should change to –The system--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cella et al. (US 2019/0324434).
Regarding claim 1, Cella et al. disclose a condition monitoring device for monitoring machinery or equipment, comprising (para (0006): "methods and systems for data collection in industrial environments, as well as methods and systems for leveraging collected data for monitoring, remote control, autonomous action, and other activities in industrial environments"): a combination of on-board sensors that include 
a non-contacting temperature sensing module configured to receive control signaling and provide a non-contacting temperature sensing signal containing information about a temperature of the machinery or equipment without direct surface contact between the non­contacting temperature sensing module and the machinery or equipment (para (0286) "Embodiments of the methods and systems disclosed herein may include ambient sensing plus local sensing plus vibration for analysis. In embodiments, ambient environmental temperature and pressure, sensed temperature and pressure may be combined with long/medium term vibration analysis for prediction of any of a range of conditions or characteristics. Variants may add infrared sensing, infrared thermography, ultrasound, and many other types of sensors and input types in combination with vibration or with each other''), 
a magnet flux sensing module configured to receive the control signaling and provide a magnet flux sensing signal containing information about magnet flux sensed from the machinery or equipment (para (1319) "The sensor data can be delivered via a single wire or even body-current transmission protocol over any practical energy emission device. For instance, a pressure sensor embedded within a ferro metallic block could use the fluctuations in temperature to induce a tiny magnetic flux in the block, which flux is then measured in another area of the block by a sensor communicating via a conventional Wi-Fi or Ethernet network. MEMS devices integrated in the sensing components can perform energy harvesting in order to power the transmission of the sensor data over a network"), and 
a 3-axis vibration measurement module configured to receive the control signaling and provide a 3-axis vibration measurement sensing signal containing information about a 3-axis vibration measurement of the machinery or equipment (para (2915) "embodiments of the present disclosure may include situations wherein the plurality of sensors includes at least one of a vibration sensor or a tri-axial phase vibration sensor"; para (1528) "Vibration sensors, flow sensors, pressure sensors, temperature sensors, acoustic sensors, and the like may be utilized by the system to generate data regarding the operation of the fluid pumping system"); and 
a condition monitoring module configured to provide the control signaling to the combination of on-board sensors, receive a baseline operating condition signal containing information about a baseline operating condition of the machinery or equipment (para (1074) "vibration noise may be compared, such as by the expert system, to stored vibration fingerprints and associated states and outcomes in the library, or alternatively, may be used to seed an expert system to predict when maintenance is required (e.g., off-nominal measurement, artifacts in signal, etc.), such as when vibration noise is matched to a condition when the equipment component required maintenance, vibration noise exceeds a threshold/limit, vibration noise exceeds a threshold/limit or matches a library vibration fingerprint together with one or more additional parameters, as described herein"), receive the non-contacting temperature sensing signal (para (0286)), the magnet flux sensing signal (para [1319)), and  the 3-axis vibration measurement sensing signal from the combination of on-board sensors (para (2915); para (1528)), and 
provide a condition monitoring signal containing information about an operating condition of the machinery or equipment (para [3121) "industrial machine sensor data streaming, collection, processing, and storage may be configured to operate and integrate with existing data collection, processing and storage systems and may include a method for receiving first data from sensors deployed to monitor aspects of an industrial machine associated with at least one moving part of the machine"), based upon a data synthesis condition monitoring technique that synthesizes non-contact temperature sensing (para [0286)), magnetic flux and 3-axis vibration data received from the combination of on-board sensors (para [1319); para [2915); para [1528)), determines a current operating condition of the machinery or equipment (para [0355) "a platform is provided having cloud-based, machine pattern analysis of state information from multiple analog industrial sensors to provide anticipated state information for an industrial system. In embodiments, the host processing system 112, such as disposed in the cloud, may include the state system 4020, which may be used to infer or calculate a current state or to determine an anticipated future state relating to the data collection system 102 or some aspect of the environment in which the data collection system 102 is disposed, such as the state of a machine, a component, a workflow, a process, an event (e.g., whether the event has occurred), an object, a person, a condition, a function, or the like"), and compares the current operating condition and the baseline operating condition of the machinery or equipment to determine the operating condition (para [0355); para [1074)).
Regarding claim 2, Cella et al. disclose a condition monitoring device according to claim 1, Cella et al. further discloses wherein the non-contacting temperature sensing module is configured to provide infrared (IR) signaling to the machinery and receive reflected IR signaling from the machinery containing information about the temperature of the machinery (para [0286); para [0829) "an example monitoring device includes one or more of: a response circuit to perform at least one operation in response to the bearing performance parameter, wherein the plurality of input sensors includes at least two sensors selected from the group consisting of a temperature sensor, a load sensor .... an infrared sensor").
Regarding claim 4, Cella et al. disclose a condition monitoring device according to claim 1, Cella et al. further discloses wherein the magnet flux sensing module (para [1319)) is configured to implement a Fast Fourier Transform (FFT) analysis and determine a rotation direction, rotating speed, motor load and motor health of the machinery (para [0670) "The signal evaluation circuit 8544 may perform frequency analysis using techniques such as a digital Fast Fourier transform (FFT), Laplace transform, Z-transform, wavelet transform, other frequency domain transform, or other digital or analog signal analysis techniques, including, without limitation, complex analysis, including complex phase evolution analysis. An overall rotational speed or tachometer may be derived from data from sensors such as rotational velocity meters, accelerometers, displacement meters and the like. Additional frequencies of interest may also be identified"; para [0351) "For example, data streams from vibration, pressure, temperature, accelerometer, magnetic, electrical field, and other analog sensors may be multiplexed or otherwise fused, relayed over a network, and fed into a cloud-based machine learning facility, which may employ one or more models relating to an operating characteristic of an industrial machine, an industrial process, or a component or element thereof'). 
Regarding claim 6, Cella et al. disclose a condition monitoring device according to claim 1, Cella et al. further discloses wherein the condition monitoring module is configured to implement a baseline operating condition technique in order to provide the control signaling to the combination of on-board sensors, determine the baseline operating condition signal containing information about the baseline operating condition of the machinery, and store the baseline operating condition signal (para [1074)). 
Regarding claim 7, Cella et al. disclose a condition monitoring device according to claim 1, Cella et al. further disclose wherein the control signaling includes a non-contacting IR temperature sensing control signal, a magnet flux sensing control signal and a 3-axis vibration measurement control signal for providing to the combination of on-board sensors (para [0286); para [1319); para [2915); para [15281). 
Regarding claim 8, Cella et al. disclose a condition monitoring device according to claim 1, Cella et al. further disclose wherein the condition monitoring device comprises a wireless communication module configured to exchange wireless communication signaling with another wireless communication enabled device (para [0375) " interfaces can recognize what sensors are available and interfaces and/or processors can be turned on to take input from such sensors, including hardware interfaces that allow the sensors to plug in to the data collector, wireless data interfaces (such as where the collector can ping the sensor, optionally providing some power via an interrogation signal), and software interfaces (such as for handling particular types of data)."). 
Regarding claim 9, Cella et al. disclose a condition monitoring device according to claim 8, Cella et al. further disclose wherein the wireless communication signaling includes the condition monitoring signal (para [0616] "an industrial pump may be equipped with a plurality of sensors for measuring attributes associated with the pump such as temperature of bearings or pump housing, vibration of a driveshaft associated with the pump, vibration of input or output lines, pressure, flow rate, fluid particulate measures, vibrations of the pump housing, and the like. These sensors may be connected either directly to a monitoring device or through an intermediary device using a mix of wired and wireless connection techniques."). 
Regarding claim 10, Cella et al. disclose a condition monitoring device according to claim 8, Cella et al. further disclose wherein the wireless communication signaling includes Bluetooth, Near Field or Wi-Fi communication signaling (para [0375]; para [0616)).
Regarding claim 11, Cella et al. disclose a condition monitoring device according to claim 1, Cella et al. further disclose wherein the condition monitoring comprises an initial configuration module configured to respond to initial configuration signaling and tum ON the condition monitoring module (para [1238] "an exemplary user interface for smart band configuration of a system for data collection in an industrial environment is depicted. The user interface 11200 may include an industrial environment visualization portion 11202 in which may be depicted one or more sensors, machines, and the like. Each sensor, machine, or portion thereof (e.g., motor, compressor, and the like) may be selectable as part of a smart-band configuration process. Likewise, each sensor, machine or portion thereof may be visually highlighted during the smart-band configuration process, such as in response to user selection, or automated identification as being part of a group of smart band sensors. The user interface may also include a smart band selection portion 11204 or panel in which smart band indicators, failure modes, and the like may be depicted in selectable elements. User selection of a symptom, failure mode and the like may cause corresponding components, sensors, machines, and the like in the industrial visualization portion to be highlighted. The user interface may also include a customization panel 11206 in which attributes of a selected smart band, such as acceptable ranges, frequency of monitoring and the like may be made available for a user to adjust.").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 13 and 21 is/are rejected under 35 U.S.C. 103 as obvious over Cella et al. (US 2019/0324434).
Regarding claim 5, Cella et al. discloses a condition monitoring device according to claim 1, Cella et al. further disclose wherein the 3-axis vibration measurement module is configured to sense a 3-axis vibration (para [2915]; para [15281) of a motor shaft of the machinery and implement a 3-axis vibration analysis and detect potential bearing problems of the machinery (para [0597] "ultrasonic monitoring in an industrial environment may be performed by a system for data collection as described herein on rotating elements (e.g., motor shafts and the like), bearings, fittings, couplings, housings, load bearing elements, and the like"; para [0353] "the cognitive input selection system 4114 may understand that if one data collection system 102 is already collecting vibration data for an X-axis, the X-axis vibration sensor for the other data collection system might be turned off, in favor of getting Y-axis data from the other data collector 102") that could not be detected using 1-axis or 2-axis vibration analysis (para [0054] "a method of monitoring a machine having at least one shaft supported by a set of bearings includes monitoring a first data channel assigned to a single-axis sensor at an unchanging location associated with the machine. The method includes monitoring second, third, and fourth data channels each assigned to an axis of a three-axis sensor"; para [0312) "an ensemble can monitor bearing vibration in a single direction. In a further example, an ensemble can monitor three different directions (e.g., orthogonal directions) using a tri-axial sensor. In yet further examples, an ensemble can monitor four or more channels where the first channel can monitor a single axis vibration sensor, and the second, the third, and the fourth channels can monitor each of the three directions of the tri-axial sensor. In other examples, the ensemble can be fixed to a group of adjacent bearings on the same piece of equipment or an associated shaft"). Cella et al. do not disclose including where the 3-axis vibration analysis includes using an X axis aligned to sense axial vibration of the motor shaft, a Y-axis aligned to sense horizontal vibration of the motor shaft and a Z-axis aligned to sense radial vibration of the motor shaft. However it would have been obvious to one of ordinary skill in the art to modify the device, as disclosed by strong to include the 3-axis vibration analysis includes using an X axis aligned to sense axial vibration of the motor shaft, a Y­axis aligned to sense horizontal vibration of the motor shaft and a Z-axis aligned to sense radial vibration of the motor shaft, because it allows to measure the axial vibration, horizontal vibration and a radial vibration of a rotating body. Further, vibration and acceleration sensors for measuring vibration along three orthogonal axis, was well-known to practitioners in the art at the time of the invention and would have been trivial to implement. 
Regarding claim 13, Cella et al. disclose a condition monitoring device according to claim 1, Cella et al. further discloses wherein the condition monitoring device comprises (para [00061). Cella et al. do not disclose a chip electronic ID module configured to receive the control signaling and provide chip electronic ID signaling containing information about a chip electronic ID (CHIP ID) of the condition monitoring device. However, it would have been obvious to one of ordinary skill in the art to modify the device, as disclosed by Cella et al., to include a chip electronic ID module configured to receive the control signaling and provide chip electronic ID signaling containing information about a chip electronic ID (CHIP ID) of the condition monitoring device, because it allows to identify the condition monitoring device. Further, assigning identifiers and model numbers to uniquely identify industrial monitoring devices, was well-known to practitioners in the art at the time of the invention and would have been trivial to implement.
Regarding claim 21, Cella et al. disclose a system for monitoring machinery, Cella et al. further discloses comprising: a condition monitoring device according to claim 8; the system further comprises a further combination of one or more sensors, including: a pressure sensor configured to sense a pressure of a fluid being processed by the machinery and provide pressure sensor signaling containing information about the pressure sensed (para [0641] "Depending on the type of equipment... . sensors 8106 may comprise one or more of ...... a viscosity meter, an axial load sensor, a radial load sensor, a tri-axial sensor, an accelerometer, a speedometer, a tachometer, a fluid pressure meter . ."), a flow rate sensor configured to sense a flow rate of the fluid being processed by the machinery and provide flow rate sensor signaling containing information about the flow rate sensed (para [0616] "an industrial pump may be equipped with a plurality of sensors for measuring attributes associated with the pump such as temperature of bearings or pump housing, vibration of a driveshaft associated with the pump, vibration of input or output lines, pressure, flow rate"), a motor operating condition sensor configured to sense a condition of a motor operating the machinery and provide motor operating condition sensor signaling containing information about the condition sensed of the motor. a motor load condition sensor configured to sense a load condition of a motor operating the machinery and provide motor load condition sensor signaling containing information about the load condition sensed of the motor (para [0325] "examples of machinery analysis parameters relevant to the proper analysis can further include machine operating conditions such as the load on the machines and whether load is expressed in percentage, wattage, air flow, head pressure, horsepower, and the like."), a power consumption or efficiency sensor configured to sense a power consumption or efficiency of the machinery and provide power consumption or efficiency sensor signaling containing information about the power consumption or efficiency sensed of the machinery (para [1115) "a power consumption value for a sensing system in the industrial system, the sensing system including the plurality of sensors; a calculation efficiency for determining the secondary value; an accuracy and/or a precision of the secondary value; a redundancy capacity for determining the secondary value; and/or a lead time value for determining the secondary value"), and a fluid viscosity sensor configured to sense a fluid viscosity of the fluid being processed by the machinery and provide fluid viscosity sensor signaling containing information about the fluid viscosity sensed (para [0641 ]). Cella et al. do not disclose a fluid quality sensor configured to sense a quality of the fluid being processed by the machinery and provide fluid quality sensor signaling containing information about the fluid quality sensed. However, it would have been obvious to one of ordinary skill in the art to modify the system, as disclosed by Cella et al., to include a fluid quality sensor configured to sense a quality of the fluid being processed by the machinery and provide fluid quality sensor signaling containing information about the fluid quality sensed, because it allows fluid quality sensing. Further, multifunctional sensing device with fluid level sensors and a capacitive sensor for detecting fluid quality, was well-known to practitioners in the art at the time of the invention and would have been trivial to implement.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (US 2019/0324434) in view of Rockwell Automation Technologies, Inc. (hereinafter 'Rockwell').
Regarding claim 17, Cella et al. discloses a system for monitoring machinery, comprising: a condition monitoring device according to claim 8; Cella et al. further discloses the condition monitoring device includes: a wireless communication pairing module configured to provide wireless communication pairing signaling containing information for pairing the condition monitoring device para (0344) "the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from sensors such as an infra-red (IR) sensor, an ultraviolet (UV) sensor, a touch sensor, a proximity sensor, and the like. In embodiments, the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from sensors configured for optical character recognition (OCR), reading barcodes, detecting surface acoustic waves, detecting transponders, communicating with home automation systems, medical diagnostics, health monitoring, and the like"; para (0352) "The data collection system 102 may include onboard sensors and may take input, such as through one or more input interfaces or ports 4008, from one or more sensors (such as analog or digital sensors of any type disclosed herein) and from one or more input sources 116 (such as sources that may be available through Wi-Fi, Bluetooth, NFC, or other local network connections or over the Internet)"). Cella et al. do not disclose a cover assembly having a Quick Response (QR) code arranged thereon to be scanned in order to receive QR code signaling containing information for pairing the condition monitoring device; and a wireless communication enabled device includes: a QR scanning app configured to scan the QR code, and receive QR code signaling, and a pairing app configured to receive the wireless communication pairing signaling and the QR code signaling, and pair the wireless communication enabled device with the condition monitoring device based upon the signaling received. However, Rockwell in the related art of industrial-enabled mobile electronic device, discloses a cover assembly having a Quick Response (QR) code arranged thereon to be scanned in order to receive QR code signaling containing information for pairing the condition monitoring device; and a wireless communication enabled device includes: a QR scanning app configured to scan the QR code, and receive QR code signaling, and a pairing app configured to receive the wireless communication pairing signaling and the QR code signaling, and pair the wireless communication enabled device with the condition monitoring device based upon the signaling received (para (0009) "one or more industry specific applications can be installed on a mobile electronic personal device, thereby enabling the mobile device to interact with one or more industrial devices (e.g., industrial controllers, sensors opto-electronic devices, safety relays or other safety automation components, etc.) to carry out a variety of industrial functions."; para (0056)-(0057) "industrial-enabled mobile device capable of identifying an industrial device using photographic data. In this example, industrial device 302 (e.g., an industrial controller, a safety relay, a sensor, a motor drive, etc.) has a catalog number 314 visible on a surface of the device. In some scenarios, catalog number 314 may comprise printed, raised, or embossed characters spelling the name or model number of the industrial device 302. Catalog number 314 may also comprise quick response (QR) code or other machine-translatable code printed on a surface of the industrial device 302 . industrial-enabled mobile device 202 can be used to take a photograph or video of the catalog number 314 on industrial device 302. The mobile device 202 can then locate the catalog number 314 within the photograph or image data, translate the catalog number 314 to determine the identity of the industrial device 302, and retrieve relevant information about the industrial device 302 for display via the mobile device's display screen"). It would have been obvious to one of ordinary skill in the art to modify the system, as disclosed by Cella et al., to include the QR code printed on a surface of the industrial device, as disclosed by Rockwell because it allows to retrieve relevant information about the industrial device, and to include industry-specific applications can be installed on a mobile electronic personal device, as disclosed by Rockwell because it allows enabling the mobile device to interact with one or more industrial devices.
Regarding claim 18, Cella et al. as modified by Rockwell discloses a system according to claim 17, Rockwell further discloses wherein the wireless communication pairing signaling (para (0056)-(00591), the QR code signaling contains an ID_QR (para (0058)-(0059) "For QR codes or other machine-translatable codes, industrial application component 212 can perform a suitable translation on the code in order to obtain the identity of the industrial device 302 ..... Once the catalog number 302 has been identified, industrial application component 212 can submit the translated catalog number 302 to a product data store that maintains product information for multiple industrial devices, organized according to catalog number."). Cella et al. further discloses for providing back to the condition monitoring device (para (0006)). The combination does not disclose an advertisement packet having a unique wireless communication chip electronic identification for identifying the condition monitoring device. However, it would have been obvious to one of ordinary skill in the art to modify the system, as disclosed by Cella et al. as modified by Rockwell, to include an advertisement packet having a unique wireless communication chip electronic identification for identifying the condition monitoring device, because it allows to transfer low volume sensor data from a monitoring device with a unique identification address/number. Further, assigning unique identifiers (barcode, model number, QR codes) to industrial monitoring devices and defining sensor data packets for transmission using various transmission protocols like Bluetooth, was well-known to practitioners in the art at the time of the invention and would have been trivial to implement. 
Regarding claim 19, Cella et al. as modified by Rockwell discloses a system according to claim 18, Rockwell further discloses wherein the pairing app (para (0058)-(00591). The combination does not disclose unique user identification (UUID) signaling containing a combination of the QR code signaling and the wireless communication pairing signaling received. However, it would have been obvious to one of ordinary skill in the art to modify the system as disclosed by Cella et al. as modified by Rockwell, to include unique user identification (UUID) signaling containing a combination of the QR code signaling and the wireless communication pairing signaling received, because it allows an operator to uniquely identify the device used for monitoring and analyzing sensor data from uniquely identified industrial equipment. Further, associating user identity to a unique industrial monitoring device using authentication techniques like biometrics or generation of identifiers, was well-known to practitioners in the art at the time of the invention and would have been trivial to implement.
Regarding claim 20, Cella et al. as modified by Rockwell discloses a system according to claim 19. The combination does not disclose wherein the wireless communication pairing module is configured to receive the UUID signaling, and determines an updated UUID signaling containing the ID QR. However, it would have been obvious to one of ordinary skill in the art to modify the system as disclosed by Cella et al. as modified by Rockwell, to include wherein the wireless communication pairing module is configured to receive the UUID signaling, and determines an updated UUID signaling containing the ID QR, because it allows an operator to uniquely identify the device used for monitoring and analyzing sensor data from a uniquely identified industrial equipment. Further, associating and updating user identity to a unique industrial monitoring device using authentication techniques like biometrics or generation of identifiers, was well-known to practitioners in the art at the time of the invention and would have been trivial to implement. 
Allowable Subject Matter
Claims 3, 12, 14-16 and 22-23  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, none of the prior art of record teaches or suggests wherein the condition monitoring device comprises a cover assembly configured to contain the combination of on-board sensors and condition monitoring module, the cover assembly having a bottom cover with an infrared sensor window configured therein; and the non-contacting temperature sensing module is configured to provide the IR signaling through the infrared sensor window and receive the reflected IR signaling back through the infrared sensor window. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 12, none of the prior art of record teaches or suggests wherein the initial configuration signaling is magnetic signaling. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 14, none of the prior art of record teaches or suggests wherein the condition monitoring device comprises a cover assembly configured to contain the combination of on-board sensors and the condition monitoring device, and the cover assembly has a top cover having a Quick Response (QR) code printed thereon containing information about the condition monitoring device. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 16, none of the prior art of record teaches or suggests wherein the condition monitoring device comprises a printed circuit board assembly having the combination of on-board sensors and the condition monitoring module all configured thereon. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 22, none of the prior art of record teaches or suggests wherein the condition monitoring device comprises a cover assembly having a top cover with an X, Y, Z orientation indicator 120 that is molded or affixed as a label. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862